DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments, see Remarks, filed 02/22/2022, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection of Claims 1-21 has been withdrawn. 
Applicant’s amendments, see Remarks, filed 02/22/2022, with respect to 35 U.S.C 101 have been fully considered and are persuasive.  The rejection of Claims 15-16 has been withdrawn. 
Claims 1, 4-7, 10-11, 13-16, 16-17, and 21 have been amended.
Claims 2-3 and 18-19 have been cancelled. 
Claims 1, 4-17, 20-21 are pending. 
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.  Applicant argues that Juhasz does not teach amended portion of claim 1 and 17 stating “laser is controlled such that the predefined pattern is processed starting from the surface of the cornea in the direction of an interface of the volume body spaced from the surface of the cornea”.  Examiner respectfully disagrees. In Col 3 Line 61 – Col 4 Line 9 Juhasz describes the method of utilizing a corneal flap that is created in order to access the tissue volume that is to be removed.  The flap that is created has an anterior surface portion of the cornea and a posterior surface that can either be the posterior surface of the cornea or the surface of the cut portion of the storma. Juhasz goes on to state in Col 5 lines 58 – Col 6 line 13 the process of cutting the lentoid volume from the stroma layer.  Juhasz describes the use of the laser to cut out the lentoid volume in a posterior starting point and an anterior starting point.  Juhasz merely states a preference to start on the posterior surface but does not teach away from starting on an anterior surface which he describes as starting at 42’ on the anterior surface 38 of the lentoid volume being cut out in Figs. 3 and 4. Thus Juhasz teaches amended portions of claim 1 and 17.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 15-16, 16-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juhasz (U.S Patent No. 6,110,166).
In regards to Claim 1, 12 and 17, Juhasz teaches a method/treatment device for controlling an eye surgical laser for the separation of a volume body with predefined interfaces from a human or animal cornea (Col 1 Lines 8-18, removal of stroma to correct vision of a patient), comprising: controlling the laser by means of a control device such that it emits pulsed laser pulses in a predefined pattern into the cornea, wherein the interfaces of the volume body to be separated are defined by the predefined pattern and a surface of the cornea and the interfaces located in the cornea are generated by means of photodisruption (Fig.1 #10 – computer has computer program that controls laser, Fig. 4, Col 5 Line 59 – Col 6 Line 13, laser follows a predetermined start point and predetermined spiral pattern), and wherein the surface of the cornea is a surface of the eye artificially generated by means of ablation or displacement of an uppermost corneal layer and/or by means of production of a corneal flap (Col 3 line 61 – Col 4 Line 9, flap is created to access volume of tissue to be removed through photodisruption), said laser is controlled such that the predefined pattern is processed starting from said surface of the cornea in the direction of an interface of the volume body spaced from the surface of the cornea (Fig. 4, Col 6 Line 2 – Col 6 Line 13, Start anterior (38) at start point 42’, spiral pattern 44 toward 46). 
In regards to Claim 4, Juhasz teaches the method according to claim 1, wherein said interface spaced from the surface of the cornea extends substantially transversely to an optical axis of the eye (Fig 3a - c, Col 5 lines 43 – 57, #B and #c are lentoid shapes excised by annular cuts that are transverse to optical axis).
In regards to Claim 5, Juhasz teaches the method according to claim 4, wherein the interface spaced from the surface of the cornea is formed at least partially straight and/or curved and/or wave-like and/or serrated and/or smooth transversely to the optical axis of the eye (Col 3 Line 27 – 44, Anterior/Posterior surface can be flat, concave, convex).
In regards to Claim 6, Juhasz teaches the method according claim 4, wherein, said interface spaced from the surface of the cornea lies on the optical axis at an angle between 45 (degrees) and 350(degrees) substantially transversely to the optical axis of the eye (Fig 5/6, Col 6 Lines 46 – Col 7 Line 10, annular cuts perpendicular to optical axis joined together, angled cuts also used to get different lenticular shapes).
In regards to Claim 7, Juhasz teaches the method according to claim 1, wherein said laser is controlled such that the predefined pattern is at least partially circularly and/or spirally ablated (Fig. 4, Col 5 Line 59 – Col 6 Line 13, laser follows a predetermined start point and predetermined spiral pattern.). 
In regards to Claims 9 and 20, Juhasz teaches the method according to claims 1 and 17, wherein the volume body to be separated is formed such that a correction of visual disorders of the eye is effected by the removal of the volume body (Col 1 Lines 8 – 18, removal of stromal volume correct the vision of patients).
In regards to Claims 10 and 21, Juhasz teaches the method according to claims 1 and 17, wherein the interface spaced from the surface of the cornea is generated substantially transversely to the optical axis of the eye immediately above, below or within the Bowman's membrane or crossing the Bowman's membrane (Fig 3, 28 – bowman membrane, stroma – 30, stromal volume removed – 36, stromal shape is transverse to optical axis, Col 5 Line 16-23). 
In regards to Claim 15, Juhasz teaches a computer program including commands, which cause a treatment device with at least one eye surgical laser for the separation of a predefined corneal volume with predefined interfaces from a human or animal eye by means of photodisruption and at least one control device for the laser or the lasers to execute the method steps according to claim 1 (Fig.1 #10 – computer has computer program that controls laser, Fig. 4, Col 5 Line 59 – Col 6 Line 13, laser follows a predetermined start point and predetermined spiral pattern according to the program). 
In regards to Claim 16, a computer-readable medium, on which the computer program according to claim 15 is stored (Fig.1 #10 – computer stores a computer program that controls laser, Fig. 4, Col 5 Line 59 – Col 6 Line 13). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Juhasz (U.S. Patent No. 6,110,166) in view of Scott (Publication No. 2015/0374549). 

Regarding claims 8, Juhasz teaches the invention as claimed but does not specifically teach wherein the predefined pattern is defined based on one or more control datasets, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea. 
In a similar field of endeavor Scott teaches a corneal laser and further teaches wherein the predefined pattern is defined based on one or more control datasets, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea (Par 13 – data from cornea – profiling system, Para. 60, 63 - alignment guidance subsystem, Fig 2. #48).
 Therefore it would be obvious to further modify Juhasz with wherein the predefined pattern is defined based on one or more control datasets, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea as taught by Scott in order to provide the predictable results of storing relevant laser control data to improve laser use. 

Regarding Claims 11 and 13, Juhasz teaches the invention as claimed but does not specifically teach wherein said control device is formed such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm, preferably between 900 nm and 1200 nm, at a respective pulse duration between 1 fs and 1 ns, preferably between 10 fs and 10 ps, and a repetition frequency of greater than 10 KHz, preferably between 100 KHz and 100 MHz.
In a similar field of endeavor Scott teaches a Corneal Laser and further teaches wherein said control device is formed such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm, (Para. 0066, Lines 6-7, “In the assembly 62, the wavelength of the laser light can vary between 800 nm to 1200 nm”), at a respective pulse duration between 1 fs and 1 ns, (Para. 0066, Lines 7-8, “pulse width of the laser light can vary from 10 fs to 10000 fs”), and repetition frequency of greater than 10 KHz (Para. 0066, Line 8, “The pulse repetition frequency can also vary from 10 kHz to 500 kHz”).  
Therefore it would be obvious to further modify Juhasz with wherein said control device is formed such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm, , at a respective pulse duration between 1 fs and 1 ns, and a repetition frequency of greater than 10 KHz, as taught by Scott in order to provide the predictable result of providing effective and efficient pulsed laser therapy. 

Regarding claim 14, Juhasz teaches the invention as claimed but does not specifically teach, wherein said control device comprises at least one storage device for the at least temporary storage of at least one control dataset, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea; and comprises at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser. 
In a similar field of endeavor Scott teaches a Corneal Laser and further teaches wherein said control device comprises at least one storage device for the at least temporary storage of at least one control dataset, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea (Par 13 – data from cornea – profiling system, Para. 60, 63 - alignment guidance subsystem, Fig 2. #48); and comprises at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser (Para 58 – beam attenuator, cutting laser subsystem, Fig. 2, Para 61 – shared optics include beam combiners).
Therefore it would be obvious to further modify Juhasz with wherein said control device comprises at least one storage device for the at least temporary storage of at least one control dataset, wherein the control dataset or datasets include control data for positioning and/or for focusing individual laser pulses in the cornea; and comprises at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser as taught by Scott in order to provide the predictable result of utilizing laser control/guidance data to efficiently and effectively utilize pulse lasers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Ruiz Publication No. 2009/0187172 describes the use of a corneal flap to excise a portion of the corneal stroma for transplant as described in Claim 1 of the present application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792